Memorandum by the Court.
Judgment affirmed, without costs. There was no compliance with either subdivision 4 of section 137 of the Election Law or with article IX (§6, subd. [a]) of the Rules and Regulations of the Conservative Party of the State of New York. Special Term correctly found that “ there is no proof of any party rules providing for a Conservative Party committee for the 27th Congressional District and an examination of the Rules and Regulations of the Conservative Party of New York State, as filed with the Secretary of State, reveals no such provision”. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.